Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received on 7/15/2013 has been fully considered and entered.

Response to Arguments
Applicant argues: the amendment has frame based scalable encoding/decoding ….failed teach the amended claims, see pg. 2-3 of the argument
Examiner respectfully disagrees. New reference AHARONI However, discloses receiving a frame of a base decoded signal (Fig 5, i.e. KEY frame, col. 2, ln 10-43), the frame of the base decoded signal being generated by feeding a base decoder with a base encoded version of a signal to be reconstructed (col. 2, ln 10-43); producing a corrected frame of the signal by: adding a first residual signal to the frame of the base decoded signal; and producing a larger resolution frame of the signal by: up-sampling the corrected frame (col. 2, ln 10-43); and adding a second residual signal to the up-sampled corrected frame (col. 2, ln 10-43); wherein the up-sampling is one of bilinear or bicubic up-sampling (see ROSSATO’s teaching of upsampling, and apply the technique to AHARONI by replacing the working base unit of ROSSATO with key frame of AHARONI, and different levels of Fig. 5).
Applicant argues: the amendment does not use motion prediction, see pg. 5-8 of the argument; since the between levels, i.e. scaling of either AHARONI is based on frame, there is no reference to motion, the arguments are moot.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.

Applicant’s other arguments/amendment with respect to claims 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 rejection to claim 37 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-26, 28-29, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz, (IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 17, NO. 9, SEPTEMBER 2007 “Overview of the Scalable Video Coding Extension of the H.264/AVC Standard” hereinafter “Schwarz”)(IDS), in view of Rossato et al. (Pub. No.: US 2013/0294495 Al, “Rossato”), further in view of Aharoni et al. (U.S. Patent Number: 6,014,694 hereinafter “Aharoni”)


    PNG
    media_image1.png
    538
    936
    media_image1.png
    Greyscale

It is noted that SCHWARZ is silent about producing a corrected signal by: adding a first residual signal to the first decoded signal; 
producing a larger resolution signal by: up-sampling the corrected decoded version; and  adding a second residual signal to the up-sampled corrected decoded version; 
wherein the up-sampling is one of bilinear or bicubic up-sampling as claimed.

    PNG
    media_image2.png
    519
    885
    media_image2.png
    Greyscale

producing a larger resolution (step 950) signal by: up-sampling the corrected decoded version (see above citation, also para [0071] In a manner as previously discussed, the encoder 140 produces the set of encoded data 425 to reconstruct a respective signal 115. As shown, set of encoded data 425-1 includes a set of residual data 470-1; set of encoded data 425-2 includes operations 460-2 and residual data 470-2; set of encoded data 425-3 includes operations 460-3 and residual data 470-3; and so on up the hierarchy); and 
adding a second residual signal to the up-sampled corrected decoded version (Fig. 9, i.e. para. [0149] In step 950, the decoder 440 applies the upsample operation identified in the second set of decoded data to the reconstructed signal at the first level of quality to reconstruct the signal at a second level of quality.); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SCHWARZ/D2 by adding ROSSATO's teaching so as to have benefit of using an upsampling filter without blurring from using an upsampling Gaussian filter.
It is noted that SCHWARZ is silent about frame as claimed.
However, AHARONI discloses receiving a frame of a base decoded signal (Fig 5, i.e. KEY frame, col. 2, ln 10-43), the frame of the base decoded signal being generated by feeding a base decoder with a base encoded version of a signal to be reconstructed (col. 2, ln 10-43); producing a corrected frame of the signal by: adding a first residual signal to the frame of the base decoded signal; and producing a larger resolution frame of the signal by: up-sampling the corrected frame (col. 2, ln 10-43); and adding a second residual signal to the up-sampled corrected frame (col. 2, ln 10-43); wherein the up-sampling is one of bilinear or bicubic up-sampling (see ROSSATO’s teaching of upsampling, and apply the technique to AHARONI by replacing the working base unit of ROSSATO with key frame of AHARONI, and different levels of Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SCHWARZ/ROSSATO by adding AHARONI's teaching so as to have benefit of bandwidth is not wasted on the client end or on the encoder/server side.



    PNG
    media_image3.png
    744
    858
    media_image3.png
    Greyscale

Regarding claim 25, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, further discloses method of claim 24, wherein each 2x2 source grid has a base location at local index [1, 1] 

    PNG
    media_image4.png
    567
    888
    media_image4.png
    Greyscale

Regarding claim 26, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, further discloses the method of claim 24, wherein each 4x4 source grid has a base location at local index [2, 2] providing a base value (see ROSSATO Fig. 5, and replacing Fig. 5 elements with the Fig. 3, i.e. 4x4 grid), and sub locations in the remaining part of the 4x4 source grid providing sub values (ROSSATO, Fig. 3).

Regarding claim 28, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, further discloses the method of claim 23, wherein a destination base location in the up- sampled corrected version is calculated from a base location in a respective source grid, and wherein one or more destination sub locations are calculated from the destination base location, to define a destination grid (see ROSSATO, Fig. 5).


Regarding claim 29, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, further discloses the method of claim 28, wherein the destination grid is a 2x2 grid, and the destination base location is at local index [0, 0] of the 2x2 grid, where the local index [0, 0] is the top left corner of the 2x2 grid (ROSSATO, Fig. 5, see the resolution direction).


Regarding claim 35, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, further discloses the method of claim 23, wherein the input signal comprises one or more frames of a video signal, each frame comprising a plurality of pixel values (ROSSATO, Fig. 4, multiple levels of frames of video signals)

Regarding claim 36, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, further discloses the method of claim 23, wherein the upsampling type used at an encoder to produce the second residual signal is signalled to a decoder, the decoder being configured to use the signaled upsampling type to produce the larger resolution signal (ROSSATO, para. 105; Please check proper spelling of Singalled, and if needed, please correct all the corresponding typo.).

Regarding claim 37, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, discloses a computer-readable storage medium or data carrier comprising instructions which when executed by a processor cause the processor to: receive a base decoded signal, the base decoded signal being generated by feeding a decoder with a base encoded version of a signal to be reconstructed; produce a corrected signal by: adding a first residual signal to the first decoded signal; produce a larger resolution 

Regarding claim 38, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, discloses a decoder comprising a processor and memory, the processor configured to: receive a base decoded signal (see rejection of claim 23), the base decoded signal being generated by feeding a decoder with a base encoded version of a signal to be reconstructed (see rejection of claim 23); produce a corrected signal by: adding a first residual signal to the first decoded signal; produce a larger resolution signal by: up-sampling the corrected decoded version; and adding a second residual signal to the up-sampled corrected decoded version; wherein the up-sampling is one of bilinear or bicubic up-sampling (see rejection of claim 23).

Regarding claim 39, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, discloses method of claim 23, wherein the method of encoding used by the base encoder (AHARONI, col. 6, ln 50-60) discloses the base layer can be any video encoder) differs from the method of encoding used to produce the first and second residual signals (ROSSATO, i.e. ROSSATO Fig. 5, and replacing Fig. 5 elements with the Fig. 3, i.e. 4x4 grid, such encoder is different from, i.e. HEVC, CTU/CU based coding).  

Regarding claim 40, SCHWARZ/ROSSATO/AHARONI, for the same motivation of combination, discloses method of claim 23, wherein: producing a residual signal comprises: transforming the first residual signal to produce a first transformed residual signal (SCHWARZ, pg. 8, right col. i.e. transforming); quantizing the transformed first residual signal to produce a first quantized residual signal (SCHWARZ, pg11, left col. i.e. residual quantization); and producing a second residual signal comprises: de-.

Claim 27, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz, (IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 17, NO. 9, SEPTEMBER 2007 “Overview of the Scalable Video Coding Extension of the H.264/AVC Standard” hereinafter “Schwarz”)(IDS), in view of Rossato et al. (Pub. No.: US 2013/0294495 Al, “Rossato”), further in view of  Convolution (“https://web.archive.org/web/20170703003140/https://clouard.users.greyc.fr /Pantheon/experiments/rescaling/index-en.html”, hereinafter “Convolution”, 2018)
Regarding claim 30, SCHWARZ/ROSSATO/AHARONI discloses the method of claim 24.
It is noted that SCHWARZ/ROSSATO/AHARONI is silent about wherein the source grid is a 2x2 source grid, and wherein the up-sampling comprises performing a bilinear interpolation on the data values of the 2x2 source grid using relative weights for each grid position to derive destination data values as claimed.
However, CONVOLUTION discloses wherein the source grid is a 2x2 source grid, and wherein the up-sampling comprises performing a bilinear interpolation on the data values of the 2x2 source grid using relative weights for each grid position to derive destination data values (pg. 6, sect. III.1. Resampling by convolution: Before considering the 2D, we examine a less intuitive but more general 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SCHWARZ/ROSSATO/AHARONI in combination by adding CONVOLUTION's teaching so as to have benefit of being easy to extend this method to different scaling and different dimensions

Regarding claim 27, SCHWARZ/ROSSATO/AHARONI/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 25, wherein in constructing the 2x2 source grid or the 4x4 source grid, each sub value of the grid which falls outside a boundary of the corrected decoded version is calculated to be the nearest base or sub value at the respective boundary (see rejection of claim 34, the convolution at the edge).

Regarding claim 31, SCHWARZ/ROSSATO/AHARONI/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 30, wherein a destination base location in the up- sampled corrected version is calculated from a base location in a respective source grid (CONVOLUTION, as cited above, i.e. convolution with weight), and wherein one or more destination sub locations are calculated from the destination base location, to define a destination grid (CONVOLUTION, Fig. Sec. III.1, 

    PNG
    media_image5.png
    305
    788
    media_image5.png
    Greyscale

Regarding claim 32, SCHWARZ/ROSSATO/AHARONI/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 24, wherein the source grid is a 4x4 source grid (see ROSSATO, for 4x4 as cited above in Fig. 3), and wherein the up-sampling comprises performing a bicubic interpolation on the 4x4 source grid using different coefficients for each destination value being derived (see claim 31, for explanation of convolution method).

Regarding claim 33, SCHWARZ/ROSSATO/AHARONI/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 24, wherein the up-sampling comprises applying an up-sampling kernel that is the same size as the source grid (CONVOLUTION, sect. III.1).

Regarding claim 34, SCHWARZ/ROSSATO/AHARONI/CONVOLUTION, for the same motivation of combination, further discloses the method of claim 33, wherein a plurality of up-sampling kernels are defined (Sect. III. 2)., and the method comprises selecting one of the plurality of up-sampling kernels based on the relative position of a destination pixel with respect to a source pixel (See CONVOLUTION .

    PNG
    media_image6.png
    564
    954
    media_image6.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
US 20180068463 A1 para. [0129] In accordance with particular embodiments, the images are synthesized in a multi-resolution process using an image pyramid. During synthesis, the process begins at the bottom of the pyramid that can be initialized to white noise, and after each level is finished synthesizing, a bi-linear interpolation is used to upsample to the next level of the pyramid. 8. The system of claim 6, wherein the instructions to determine a localized loss function for a pixel in the source style image direct the one or more processors to: group the pixels of the source style image into a plurality of cells determined by a grid applied to the source style image; determine a localized loss function for the one of the plurality of cells that has a group of pixels that include the pixel; and associate the determined localized loss function of the one of the plurality of cells with the pixel.

US 20100295851 A1 [0108] In step 1230, the small white buffer is upsampled into the full sized white buffer. In some embodiments, the small white buffer may be upsampled into the full sized white buffer using the high resolution depth information stored in the first depth prepass (e.g. step 1110) to weight each of a number of "bilinear" low resolution samples. In some embodiments, the small white buffer 
US 20020101536 A1 [0041] In particular, the individual YUV values of the planar YUV 4:2:0 format source data are scaled to the resolution of the destination surface. Such scaling can be accomplished either by upsampling or downsampling the source data with a bilinear filter in both the vertical and horizontal directions, and the UV data is further adjusted by a half-pixel location to align with the sampling point of the packed YUV 4:2:2 format. Y data can be scaled without such a half-pixel adjustment. This process utilizes, for example, the example interpolation formula or conversion formula {.alpha..mu..sub.1-(1-.alpha.).mu..sub.0} to determine the interpolated upsampled values of UV. The 
US 20200366938 A1 [0057] Higher levels of quality in the hierarchy 230 are reconstructed by upsampling lower levels (using specific operations, described later) and by decoding the necessary residuals (encoded and transmitted with operations described later). It is not necessary that the kernel/operation used to upsample (e.g., on the decoding side) is of the same kind of the kernel/operation used to downsample (e.g., on the encoding side). Indeed, there are advantages to using a downsampling operation which is different to a corresponding upsampling operation, because more freedom to optimise visual aspects of an image is achieveable. For example, a trade off can be made between blurring, ringing and aliasing more flexibly this way. Also, it is not necessary that the operation used to obtain the lower levels is even a filter (linear or non-linear): it may actually be a combination of techniques. In other words, the encoding and respective decoding process as discussed 
US 20130294495 A1 [0068] In one embodiment, results of applying a bilinear filter during encoding are tweaked so as to minimize the entropy of residuals when we upsample back to higher levels. Reducing the entropy of residual data for one or more of the levels of quality can reduce an overall amount of data that is needed to reconstruct the signal at a high level of quality. In one embodiment, the encoding/decoding is lossy to some extent. However, reconstruction of the signal using the encoded data can be a near perfect replica of an original version of the signal 115. Additional details associated with encoding of data with encoder 140 can be found in related U.S. patent application Ser. No. 12/xxx,xxx, having (Attorney Docket No. VNO11-02) and entitled "SIGNAL PROCESSING AND TIERED SIGNAL ENCODING ," filed on the same day as the present application, the entire teachings of which are incorporated herein by this reference. [0069] In one embodiment, the reconstruction of the signal 115 at higher levels from lower levels includes leveraging a combination of one or more upsample methods such as bicubic filter operations, unsharp masking filter operations, deblending filter operations, etc. For example, during encoding, the encoder 140 can specify one or more operations that are to be included in a respective set of encoded data that are to be used for upsampling a reconstructed signal from one level of quality to the next during the decode process. For a respective level, and if necessary for each signal element, the encoder 140 can select none, one or more upsample operations (e.g., a bicubic filter operation, a deblending filter, an unsharp masking filter, etc.) to be applied by the decoder to the reconstructed signal at each of the levels of quality in the hierarchy.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485